IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-56,162-09


                       EX PARTE DENNIS RAY BERNARD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 17DCR0154-A IN THE 344TH DISTRICT COURT
                            FROM CHAMBERS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to theft and was

sentenced to four years’ imprisonment.

        After a review of the records, we find that Applicant's claims of an illegal sentence and

ineffective assistance of trial counsel are without merit. Therefore, we deny relief. Applicant's

remaining claim concerning the denial of time credit spent in confinement after the execution of the

arrest warrant but before his plea is dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App.

2004) (Where an inmate seeks pre-sentence jail time credit, "[t]he appropriate remedy in this
                                                                                                          2

situation is to require Applicant to present the issue to the trial court by way of a nunc pro tunc

motion, . . . [and] [i]f the trial court fails to respond, Applicant is first required to seek relief in the

Court of Appeals, by way of a petition for a writ of mandamus, unless there is a compelling reason

not to do so.")

Filed: April 18, 2018
Do not publish